


Exhibit 10.1


EXCHANGE AGREEMENT
THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of August
26, 2015, by and among SAExploration Holdings, Inc., a Delaware corporation (the
“Company”), and Fidelity Securities Fund: Fidelity Leveraged Company Stock Fund
(“LCS”), and Fidelity Advisor Series I: Fidelity Advisor Leveraged Company Stock
Fund (“ALC”, and together with LCS, the “Holders”).
WHEREAS, the Holders currently hold 10% Senior Secured Notes due 2019 issued by
the Company (the “Notes”); and
WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Holders shall exchange Notes in the aggregate principal
amount of $10 million (the “Exchange Notes”) for shares of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”) in accordance with
Schedule I hereto, and on the terms and conditions set forth in this Agreement
(the “Exchange”);
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
EXCHANGE
Section 1.1    Issuance of Common Stock. Upon the terms and subject to the
conditions of this Agreement, at the Closing (as defined below), the Company
shall (i) issue to the Holders, in exchange for the cancellation of the Exchange
Notes as provided in Section 1.2 hereof, and the Holders agree to accept from
the Company, an aggregate 2,366,307 shares of Common Stock (the “Exchange
Shares”), and (ii) pay in cash to the Holders any accrued unpaid interest on the
Exchange Notes accrued through the Closing Date (as defined below) (the
“Interest Payment”), as set forth on Schedule I hereto.
Section 1.2    Cancellation of Exchange Notes. Pursuant to the Indenture dated
as of July 2, 2014, among the Company and the Subsidiary Guarantors party
thereto and U.S. Bank National Association, as Trustee (the “Trustee”), relating
to the Notes (the “Indenture”), the Holders hereby agree that the aggregate
principal amount of and all accrued unpaid interest on the Exchange Notes shall
be cancelled on completion of the Exchange. The Holders acknowledge that the
cancellation of the Exchange Notes shall have the effects specified in the
Indenture. Notwithstanding anything to the contrary contained in the Indenture
or otherwise, with respect to the guarantees of the Notes by the subsidiaries of
the Company contained in the Indenture, the Company and the Holders hereby agree
that each such guarantee issued pursuant to the Indenture, prior to the
Exchange, shall be null and void with respect to the Exchange Notes such that,
at the time of the Exchange, the Exchange Notes being exchanged shall not be
guaranteed securities and shall be solely securities of the Company, cancelled
in accordance with the provisions of this Agreement.
Section 1.3    Section 3(a)(9) Exchange. The issuance of the Exchange Shares to
Holders will be made without registration of such Exchange Shares under the
Securities Act of 1933, as amended (together with the rules and regulations
thereunder, the “Securities Act”), in reliance upon the exemption therefrom
provided by Section 3(a)(9) of the Securities Act.
Section 1.4    Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on August 27, 2015 (the “Closing Date”).
On the Closing Date, subject to the satisfaction of the obligations set forth in
Section 4.1 of this Agreement, the Holders shall instruct its participant in the
Fast Automated Securities Transfer Program of The Depository Trust Company
(“DTC”), which is designated in Schedule II hereto, to transfer and deliver the
Exchange Notes to the Trustee through DTC’s Deposit/Withdrawal at Custodian
procedures for purposes of cancellation. On the Closing Date, the Company shall
pay the Interest Payment by wire transfer in accordance with the instructions
set forth in Schedule III hereto, and the Company shall instruct its transfer
agent to deliver the Exchange Shares to the Holders by crediting the account of
the respective Holder’s designated DTC participant.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby makes the following representations and warranties, each of
which is true and correct on the date hereof, and shall survive the date of the
Closing and the transactions contemplated hereby to the extent set forth herein.
Section 2.1    Existence and Power.
(a)    Each of the Company and its subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and consummate the transactions contemplated hereby.
(b)    The execution of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby (i) do not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company, other than disclosure of such transactions on a
current report on Form 8-K filed with the Securities and Exchange Commission
(the “SEC”) pursuant to the requirements of the Securities Exchange Act of 1934,
as amended (together with the rules and regulations thereunder, the “Exchange
Act”), and notification to the NASDAQ Stock Market, and (ii) does not and will
not constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, or with the Company’s certificate of incorporation or bylaws, or any
statute, law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of the Company or on
the part of any other party thereto or cause the acceleration or termination of
any obligation or right of the Company or any other party thereto, except, in
the case of clause (ii), for such breaches, violations or defaults which would
not reasonably be expected to, singly or in the aggregate, prohibit or
materially impair the ability of the Company to perform its obligations
hereunder.
Section 2.2    Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to (a)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and (b)
general principles of equity.
Section 2.3    Valid Issuance of the Exchange Shares. The Exchange Shares, when
issued and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be validly issued, fully paid and nonassessable
and free of restrictions on transfer, other than restrictions on transfer under
applicable federal and state securities laws and liens or encumbrances created
by or imposed by the Holders. The Company has a sufficient number of authorized
and unissued shares of Common Stock to consummate the Exchange.
Section 2.4    SEC Documents; Financial Statements. Since January 1, 2014, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof or prior to the Closing Date, and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, as amended and supplemented to the date hereof, are
hereinafter collectively referred to as the “SEC Documents”). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States of America,
consistently applied, during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto, or (b) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
Section 2.5    Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i): 55,000,000 shares of Common Stock,
of which, as of the date hereof, 14,922,497 shares are issued and outstanding,
1,114,493 shares are reserved for issuance for currently outstanding or future
equity-based awards under the Company’s equity compensation plans and 581,807
shares are reserved for issuance pursuant to issued and outstanding securities
that are exercisable or exchangeable for, or convertible into, shares of Common
Stock (excluding the Exchange Notes and outstanding equity-based awards under
the Company’s equity compensation plans), and (ii) 1,000,000 shares of preferred
stock, $0.0001 par value per share, of which no shares are issued or
outstanding. Except as disclosed or described in the SEC Documents, there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company (except for this Agreement).
Section 2.6    No Broker. No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or the Holders for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE HOLDERS
Each Holder hereby makes the following representations and warranties, severally
and not jointly, each of which is true and correct on the date hereof and the
Closing Date and shall survive the Closing Date and the transactions
contemplated hereby to the extent set forth herein.
Section 3.1    Existence and Power.
(a)    The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.
(b)    The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation, conflict or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, or with the Holder’s certificate of
incorporation or bylaws, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to prohibit or
materially impair the ability of the Holder to perform its obligations
hereunder.
Section 3.2    Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Holder and constitutes a legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to (a)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and (b)
general principles of equity.
Section 3.3    Title to Exchange Notes. The Holder has good and valid title to
the Exchange Notes in the aggregate principal amount set forth in the recitals
to this Agreement, free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto. The Holder has not, in whole or in part, (a)
assigned, transferred, hypothecated, pledged or otherwise disposed of the
Exchange Notes or its rights therein, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to such Exchange Notes that limits the Holder’s power to transfer
the Exchange Notes hereunder.
Section 3.4    Investment Decision.
(a)    The Holder is a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, and was not organized for the purpose of
acquiring the Exchange Shares. The Holder is knowledgeable, sophisticated and
experienced in business and financial matters and has previously invested in
securities similar to the Exchange Shares. The Holder is able to bear the
economic risk of its investment in the Exchange Shares and is presently able to
afford the complete loss of such investment.
(b)    The Holder (or its authorized representative) has had the opportunity to
review the SEC Documents. The Holder has had such opportunity to ask questions
of the Company and its representatives, and to obtain from representatives of
the Company such information, as is necessary to permit it to evaluate the
merits and risks of its investment in the Company and has independently, without
reliance upon any representatives of the Company and based on such information
as the Holder deemed appropriate, made its own analysis and decision to enter
into this Agreement. The Holder has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
involved in the Exchange pursuant hereto and to make an informed investment
decision with respect to such exchange.
(c)    The Holder acknowledges that the Company is relying on the truth and
accuracy of, and the Holder’s compliance with, its representations, warranties,
agreements, acknowledgments and understandings set forth herein in the offering
of the Exchange Shares to the Holder without having first registered the
Exchange Shares under the Securities Act.
Section 3.5    Affiliate Status. The Holder is not, has not been during the
preceding three months, and upon consummation of the Exchange will not be, an
“affiliate” of the Company as such term is defined in Rule 144 under the
Securities Act (“Rule 144”).
Section 3.6    Professional Advice. With respect to the tax, accounting and
other economic considerations involved in the Exchange, the Holder is not
relying on the Company or any of its affiliates, and the Holder has carefully
considered and has, to the extent the Holder believes such discussion is
necessary, discussed with the Holder’s professional legal, tax, accounting and
financial advisors the implications of the Exchange for the Holder’s particular
tax, accounting and financial situation.
Section 3.7    No Solicitation. The Holder is not entering into this transaction
as a result of any form of general solicitation or general advertising,
including, without limitation, any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.
Section 3.8    No Broker. No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or the Holder for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Holder.
ARTICLE IV    
ADDITIONAL AGREEMENTS
Section 4.1    Disclosure of Transaction. On or before 8:30 a.m., New York local
time, on the Closing Date, the Company shall issue a press release (the “Press
Release”) announcing the signing of this Agreement and describing the terms of
the transactions contemplated by this Agreement and any other material,
nonpublic information that the Company may have provided the Holders at any time
prior to the issuance of the Press Release. From and after the issuance of the
Press Release, no Holder shall be in possession of any material, non-public
information received from the Company or any of its officers, directors,
employees or agents, that is not disclosed in the Press Release. The Company
shall, on or before 5:00 p.m., Eastern Time, on or prior to the fourth business
day after the date of this Agreement, file a Current Report on Form 8-K with the
SEC describing the terms of the transactions contemplated hereby in the form
required by the Exchange Act and attaching this Agreement as an exhibit to such
filing (including all attachments, the “8-K Filing”). Effective upon the filing
of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement with respect to the
transactions contemplated by this Agreement or as otherwise disclosed in the 8-K
Filing, whether written or oral, between the Company, any of its subsidiaries or
any of their respective officers, directors, affiliates, employees or agents, on
the one hand, and the Holders or any of its affiliates, on the other hand, shall
terminate. Other than the Press Release and 8-K Filing, neither the Company, its
subsidiaries nor the Holders shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled to make a press release or other public
disclosure with respect to such transactions as is required by applicable law
and regulations (provided that the Holders shall be notified by the Company in
connection with any such press release or other public disclosure prior to its
release).
Section 4.2    No Integration. None of the Company, its subsidiaries, any of
their affiliates, or any person acting on their behalf shall, directly or
indirectly, make any offers or sales of any security (as defined in the
Securities Act) or solicit any offers to buy any security or take any other
actions, under circumstances that would require registration of any of the
Exchanged Securities under the Securities Act or cause this offering of the
Exchanged Securities to be integrated with such offering or any prior offerings
by the Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the NASDAQ Global Market and/or any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.
ARTICLE V    
MISCELLANEOUS PROVISIONS
Section 5.1    Survival of Representations and Warranties. The agreements of the
parties as set forth herein, and the respective representations and warranties
of the parties hereto set forth in Articles 2 and 3 hereof, shall survive the
Closing and delivery of the Exchange Shares.
Section 5.2    Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service guaranteeing next day delivery (charges prepaid):
If to the Company:
SAExploration Holdings, Inc.
1160 Dairy Ashford, Suite 160
Houston, Texas 77079
Attention:  Brent Whiteley
with a copy to:
Strasburger & Price LLP
909 Fannin Street, Suite 2300
Houston Texas 77010
Attention:  W. Garney Griggs, Esq.
If to the Holders:
Fidelity Management & Research Company
245 Summer Street
Boston, Massachusetts 02210
Attention: Nate Van Duzer


Each party hereto by notice to the other party may designate additional or
different addresses for subsequent notices or communications. All notices and
communications will be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, if mailed; and the next business day after timely delivery to the courier,
if sent by overnight courier.
Section 5.3    Entire Agreement. This Agreement and the other documents and
agreements to be executed in connection with the Exchange embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.
Section 5.4    Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.
Section 5.5    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereupon delivered by facsimile or electronic mail transmission shall
be deemed for all purposes as constituting good and valid execution and delivery
of this Agreement by such party.
Section 5.6    Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.
Section 5.7    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of
Delaware, without reference to its conflicts of law rules.
Section 5.8    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A TRIAL BY JURY FOR THE
ADJUDICATION OF ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.
Section 5.9    No Third Party Beneficiaries or Other Rights. Nothing herein
shall grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
Section 5.10    Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.
Section 5.11    Construction. The words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.
Section 5.12    Further Assurances. The Holders and the Company each hereby
agree to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.
Section 5.13    Costs and Expenses. The Holders and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, without limitation, attorneys’ fees.
Section 5.14    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 5.15    Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
COMPANY:


SAEXPLORATION HOLDINGS, INC.




By:    /s/ Brent Whiteley___________________
Name:    Brent Whiteley______________________
Title:    CFO, General Counsel and Secretary____




HOLDERS:


FIDELITY SECURITIES FUND: FIDELITY LEVERAGED COMPANY STOCK FUND


By:    /s/ Christopher Maher________________
Name:    Christopher Maher___________________
Title:    Assistant Treasurer___________________




FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR LEVERAGED COMPANY STOCK FUND


By:    /s/ Christopher Maher________________
Name:    Christopher Maher___________________
Title:    Assistant Treasurer___________________






    
SCHEDULE I
Holder
Principal Amount of Exchange Notes
Number of Exchange Shares
Interest Payment Due
LCS
$5,313,360
1,257,304
$60,513.27
ALC
$4,686,640
1,109,003
$53,375.62
Total:
$10,000,000
2,366,307
$113,888.89



SCHEDULE II

LCS’s DTC Participant:


Participant #: 902


ALC’s DTC Participant:


Participant #: 902


























































    
    
SCHEDULE III

LCS’s Wire Transfer Instructions:


Chase Manhattan Bank
ABA # 021-000-021
DDA # 9009000127
Credit Internal Account # P83633
Chase/NYC/Trust
Fidelity Securities Fund: Fidelity Leveraged Company Stock Fund


ALC’s Wire Transfer Instructions:


Chase Manhattan Bank
ABA # 021-000-021
DDA # 9009000127
Credit Internal Account # P83634
Chase/NYC/Trust
Fidelity Advisor Series I : Fidelity Advisor Leveraged Company Stock Fund





1

